Citation Nr: 0839126	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  00-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2003.  A 
transcript of that hearing is associated with the claims 
file.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
December 2003.


FINDINGS OF FACT

1.	The veteran did not engage in combat.

2.	The record does not include credible supporting evidence 
for the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  Since the original rating 
decision predates the enactment of the VCAA, notice prior to 
that decision was a legal impossibility.

VA notice and duty to assist letters in April 2001, March 
2004, and December 2005 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as this letter 
informed the appellant of what evidence was needed to 
establish the benefits sought, what VA would do or had done, 
and what evidence the appellant should provide, and informed 
the appellant that it was his responsibility to make sure 
that VA received all requested records necessary to support 
the claims that are not in the possession of a Federal 
department or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, VA treatment records, private medical records, and 
lay statements from the veteran have been associated with the 
record.  In March 2008 the veteran indicated that he did not 
have any additional information or evidence to submit.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f).  If there is no combat experience, 
or if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  It is not sufficient to simply rely on service in 
a combat zone.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
The stressor must be of such gravity that it would evoke the 
symptoms in almost anyone, for example, serious threat to 
one's life or physical integrity or seeing another person 
seriously injured or killed as the result of an accident or 
physical violence.  The existence of a recognizable stressor 
or accumulation of stressors must be supported by evidence.  
Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Analysis

In March 1998, a VA clinical specialist diagnosed the veteran 
with PTSD based on his Vietnam experience.  This satisfies 
the first two elements of a PTSD service connection claim, 
which are a medical diagnosis of PTSD and a link connecting 
that disorder with his claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2007).

The third requirement is credible supporting evidence that 
the claimed in-service stressor occurred.  Id.  Although the 
March 1998 examiner stated that the PTSD was linked to the 
veteran's service in the Republic of Vietnam, a medical 
professional's opinion based on a post-service examination of 
a veteran is not competent evidence that an in-service 
stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); see 
also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(holding a health care professional's acceptance of the 
veteran's description of his active duty experience as 
credible when diagnosing him as suffering from PTSD is not 
dispositive).

The veteran's DD Form 214 shows no awards indicative of 
combat and his military occupational specialty (MOS) was pay 
distribution specialist.  The veteran contends that he had 
six air missions.  These missions have not been verified.  A 
review of the Operational Report - Lessons Learned (OR-LL) 
submitted by the higher headquarters for the period ending 
July 31, 1968, which states that, during June 1968, a 
combined operation involving US and the Army for the Republic 
of Vietnam troops initiated an attack.  This battle resulted 
in US wounded and several Viet Cong fatalities.  This is the 
only indicia of possible combat experience for this veteran.  
Regardless, as discussed below, the stressors the veteran 
listed did not occur during that attack or during those air 
missions.  Therefore, this potential combat experience is 
irrelevant to the current claim and the veteran's claimed 
stressors must be corroborated by evidence other than his own 
lay testimony or the diagnosis of PTSD. See Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

During his January 2003 video conference hearing, the veteran 
identified seven in-service stressors which have contributed 
to his PTSD.  The December 2003 Board remand required the RO 
to asked the veteran to provide more detailed information on 
these stressors, which the RO did in a March 2004 letter.  In 
his May 2004 response, the veteran provided locations and 
dates for five of these.  These incidents include (1) being 
struck in the helmet by a bullet in July 1966; (2) his fellow 
serviceman being assaulted by prostitutes and in response he 
and his fellow servicemen destroyed the village in Da Nang in 
June 1968 (the veteran alternately refers to that being the 
date of his 21st birthday, but a review of his record 
indicates that his 21st birthday occurred after his 
separation from active service); (3) witnessing an 
acquaintance being blown up while in a bunker in September 
1968; (4) outpost attack while on guard duty in March 1968 
and; (5) witnessing latrines being blown up in August 1968.  
The veteran did not provide additional information concerning 
his alleged stressors of officers being executed in his 
presence or his being engaged in combat in Vietnam; without 
this information, these stressors could not be submitted to 
the U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research [CURR]) for verification.  After an initial 
CURR request was deemed invalid for insufficient information, 
the RO sent the veteran a second letter in January 2008 
requesting more specific details.  The veteran indicated in 
March 2008 that he had no additional information or evidence 
to submit.

With regards to the veteran's claim that he was struck in the 
helmet by a bullet (item 1), this claim is anecdotal in 
nature and therefore not researchable since the veteran does 
not allege that he was injured by this near miss.  See Cohen 
v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  Therefore, this stressor has not been 
verified.

With regards to the outpost attack (item 2), a CURR search 
was run on the unit history for the 2nd Battalion, 501st 
Infantry for the calendar year 1968, the Operation Report-
Lessons Learned (OR-LL) for the 101st Air Calvary Division, 
which is the higher headquarters for the 2nd Battalion, 501st 
Infantry and the United States Army Vietnam Casualty 
database.  CURR's response did not include any record of an 
outpost attack.  Therefore, this stressor has not been 
verified.

With regards to incidents involving fellow servicemen (items 
3 and 4), the veteran has not supplied sufficient information 
to allow those incidents to be verified.  Specifically, the 
veteran has not supplied the last names or any other 
identifying information about those servicemen which would 
enable the CURR to perform a records search.  Despite this, a 
general CURR request was issued and the following response 
was received: "After reviewing all available records, this 
office could not find any information to substantiate any 
soldiers being assaulted or reports of commodes and latrines 
being blown up."  Therefore, these stressors and the 
incident of detonated latrines (item 5), have not been 
verified.

Credible supporting evidence that any of the claimed in-
service stressors occurred cannot be obtained.  Thus, element 
(3) cannot be satisfied.  Therefore, service connection for 
PTSD cannot be established.  In reaching this decision, the 
Board has determined that application of the benefit-of-the-
doubt doctrine is not applicable because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


